Riddick, J. One Charles D. Fossett was in September, 1906, elected road overseer of a road district in Greene County of this State. He failed to qualify as such on or before the 1st day of October following, and the county court which convened in regular session on that day declared the office vacant, and appointed P. H. Sams to fill the same. Sams thereupon qualified, and assumed to discharge the duties of the office. Afterwards the State, on relation to the Attorney General, filed a petition in this court, alleging that Sams.was usurping the office of road overseer without right, and to which De Fossett is entitled, and asked that a writ of quo warranto issue against Sams, and that he be compelled to show under what authority he holds such office, In response to such petition Sams, among other defenses, denied that this court has authority to issue such writ in a case of this kind. We are of the opinion that the objection is well taken. Under the Constitution this court has no original juris-; diction to issue writs of' quo warranto to prevent usurpation of the office of road overseer. Const. 1874, art. 7, § § 4 and 5; Louisiana & N. W. Rd. Co. v. State, 75 Ark. 443; Ex parte Snoddy, 44 Ark. 221. As the law does, not expressly vest jurisdiction to hear anil determine such an action in any other court, it falls within the general jurisdiction of the circuit court. The remedy for usurpation of office of road overseer is by an action in that court brought either by the State or the person entitled to the office. Whittaker v. Watson, 68 Ark. 555; Payne v. Rittman, 66 Ark. 201; Const. 1874, art. 7, § 11; Kirby’s Digest, § § 7981-7989. Writ denied and petition dismissed.